Citation Nr: 1106912	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  99-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by a rash, headaches, fever, diarrhea, muscle pain, 
gastrointestinal pain, and upper respiratory complaints (other 
than emphysema) as due to a medically unexplained chronic 
multisymptom illness, including chronic fatigue syndrome (CFS) 
and irritable bowel syndrome (IBS).

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).
 
3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 
1976 and from December 1990 to May 1991, including service in the 
Southwest Asia theater of operations during the Persian Gulf War.

These matters initially came before the Board of Veterans' 
Appeals (Board) from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In April 2002, the Veteran testified before the Board.  A 
transcript of the hearing is associated with the claims folder.  
The Veterans Law Judge who conducted the hearing is no longer at 
the Board.  In January 2009, the Veteran was informed of his 
right to attend an additional hearing and was given 30 days to 
respond.   As he did not respond, a new hearing has not been 
scheduled.

In March 2009, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) for additional development, to 
include VA examinations relating to these claims.  As explained 
below, the AMC arranged for the examinations to be scheduled, 
but, although notified of the examinations, the Veteran did not 
appear for them or offer good cause for not doing so.  

The AMC thus substantially complied with the Board's remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" is 
required under Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War. 

2.  Competent evidence reflects valid diagnoses of CFS and IBS.

3.  Carpal tunnel syndrome did not manifest in service or for 
many years thereafter and is not related to service.
 
4.  An acquired psychiatric disorder did not manifest in service 
or for many years thereafter and is not related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  CFS and IBS, medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms, are 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  Carpal tunnel syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2010).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, as noted above, the Veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Service 
connection may be granted to such Persian Gulf veterans who 
exhibit objective indications of a "qualifying chronic 
disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  

Significantly, a chronic qualifying disability is a chronic 
disability that results from either an "undiagnosed illness" or 
a "medically unexplained chronic multisymptom illness[] that 
[is] defined by a cluster of signs or symptoms."  U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2).  The applicable statute and 
regulation specify that CFS and IBS are medically unexplained 
chronic multisymptom illnesses.   38 U.S.C.A. § 1117(a)(2)(B); 38 
C.F.R. § 3.317(a)(2)(B)(1).

Service connection will only be granted if the qualifying chronic 
disability manifests to a degree of 10 percent or more during the 
applicable period (which has not yet expired) and cannot be 
attributed to any known clinical diagnosis by  history, physical 
examination and laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i),(ii).

Medically Unexplained Illness

This case involves claims made by the Veteran for numerous 
symptoms that he claims are the result his Persian Gulf service, 
which were first addressed by the Board in a March 2009 decision 
and remand.  As discussed below, carpal tunnel syndrome and the 
current psychiatric diagnoses of chronic adjustment disorder with 
depressed mood or mood disorder are known clinical diagnoses, and 
are therefore do not fall within the presumptive service 
connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  

However, as these are diagnosed disabilities which the Veteran 
claims are related to service, the Board must consider service 
connection for these disabilities on bases other than presumptive 
and has recharacterized these issues accordingly.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2010) 
(the availability of service connection on a presumptive basis 
does not preclude consideration of service connection on a direct 
basis).

In its March 2009 remand, the Board instructed that the Veteran 
be afforded examinations as to whether the carpal tunnel syndrome 
or any diagnosed psychiatric disorder was related to service or a 
service-connected disability.  

In addition, the Board remanded the claim for service connection 
for a disability manifested by a rash, headaches, fever, 
diarrhea, muscle pain, gastrointestinal pain, and upper 
respiratory complaints (other than emphysema) as due to an 
undiagnosed illness for an examination as to whether these 
symptoms were attributable to any known diagnostic entity or 
entities.  This claim has been recharacterized in light of the 
diagnoses of the chronic multisymptom illnesses of CFS and IBS as 
described below.

The claims file reflects that these examinations were scheduled 
and, despite being notified of them and the consequences of 
failure to appear, the Veteran neither appeared nor offered good 
cause for his failure to do so.  The AMC's March 2009 letter told 
the Veteran that the VA medical facility nearest him would 
schedule him for an examination and notify him of its date and 
time, that he should contact the medical facility if he could not 
keep the appointment, and that if he did not appear without good 
cause, the claims would be decided based on the evidence of 
record.  

An April 2009 AMC letter indicates that the Veteran failed to 
report for the scheduled examination and that the examination 
would be rescheduled.  This letter reiterated the consequences of 
failure to report without good cause.  VA compensation and 
pension examination inquiry documents reflect that the Veteran 
again failed to report for the examinations.  

As there is no indication that any of the letters mailed to the 
Veteran were returned as undeliverable or that they were 
otherwise misaddressed, it is presumed that he was properly 
notified of the date and time of the VA examinations.  See Kyhn 
v. Shinseki, No. 07-2349 (Vet. App. Jan. 18, 2011) (VA's 
established procedure for notifying claimants of VA examinations 
entitles it to the presumption of regularity that VA employees 
properly discharged  their official duty to notify a veteran of a 
VA examination).

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot 
be established without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in accordance 
with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 
3.655(b) applies to original or reopened claims or claims for 
increase, while 38 C.F.R. § 3.655(c) applies to running awards, 
when the issue is continuing entitlement. Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant, and death of an immediate family member.  38 
C.F.R. § 3.655(a).

Thus, the Board must first determine whether entitlement to any 
of the benefits sought can be established without a current VA 
examination or reexamination.  In the case of the claim for 
entitlement to service connection for a disability manifested by 
a rash, headaches, fever, diarrhea, muscle pain, gastrointestinal 
pain, and upper respiratory complaints (other than emphysema) as 
due to a medically unexplained chronic multisymptom illness 
including CFS and IBS, the Board finds that entitlement can be 
established.

As noted above, the applicable statute and regulation reflect 
that the Veteran is a Persian Gulf War veteran who is entitled to 
service connection for CFS or IBS if they have manifested to a 
compensable degree.  The evidence reflects that the Veteran has 
valid diagnoses of CFS and IBS.  

Specifically, on the June 2006 VA CFS examination, the examiner 
reviewed the claims file, examined the Veteran, and explained why 
he concluded that the Veteran met the detailed criteria for a 
diagnosis of CFS based on the history and examination.  Symptoms 
noted in the examination report included fever, headaches, muscle 
aches, and weakness.  

On the June 2006 VA Gulf War guidelines examination, 
gastrointestinal symptoms noted included nausea, diarrhea, and 
constipation.  The examiner diagnosed CFS, IBS, and colon cancer, 
and concluded that the Veteran did not have an undiagnosed 
illness secondary to the Gulf War because of these diagnoses.

As the examiner explained the reasons for his diagnoses based on 
an accurate characterization of the evidence of record, his 
opinion is entitled to substantial probative weight.  The 
examiner's conclusion that the Veteran did not have an 
undiagnosed illness because CFS and IBS were diagnosed is a 
flawed legal conclusion of no probative value.  

CFS and IBS are unexplained chronic multisymptom illnesses 
defined by a cluster of signs and symptoms that cause chronic 
disabilities to the same extent that undiagnosed illnesses cause 
chronic disability, and they are alternative basis for service 
connection on a presumptive basis under the 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  CFS and IBS are not known clinical 
diagnoses under this statute and regulation.

There were different prior diagnoses with regard to the Veteran's 
symptoms of rash, headaches, fever, diarrhea, muscle pain, 
gastrointestinal pain, and upper respiratory complaints, such as 
the following: a systemic inflammatory disease (August 2001 VA 
fibromyalgia examination); a variant of a mixed connective tissue 
disorder, a chronic undiagnosed infection, and unrecognized 
intoxication or exposure, or some other systemic illness (January 
2001 written statement from R. J. Sigillito, M.D.); a systemic 
coccal disease going under the heading of Desert Storm syndrome 
(July 1997 Touro Hospital record/E. Hyman, M.D.); chronic fatigue 
syndrome (2006 VA examination); and collagen vascular disease 
(February 1997 VA examination).  However, the health care 
professionals making these diagnoses did not explain their 
reasons as thoroughly as the June 2006 VA examiner and their 
diagnoses are not entitled to as much probative weight.

Moreover, these diagnoses do not necessarily conflict with a 
diagnosis of CFS and IBS, as they reflect an inability among 
different health care professionals to establish a consistent 
diagnosis in response to the Veteran's consistent symptoms.  See 
38 C.F.R. §  3.317(a)(2)(ii) (the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs").  In addition, there is no 
subsequent evidence contradicting the diagnoses of CFS and IBS or 
attributing these symptoms to a known clinical diagnosis.

As the Veteran is a Persian Gulf War veteran with valid diagnoses 
of CFS and IBS, he is entitled to service connection for these 
medically unexplained chronic multisymptom illnesses.  Therefore, 
the appeal is granted.

CTS and Psychiatric Claims

The Veteran does not claim, and the evidence does not reflect, 
that he had a psychiatric disorder or CTS in service or 
continuity of symptomatology during and since service.  Rather, 
as he indicated during a December 1994 Persian Gulf evaluation, 
he experienced symptoms including swelling of the hands and some 
insomnia, the latter primarily related to pain in his hands.  

The Veteran indicated that he had some dysphoria, particularly 
with regard to his physical illness, denied symptoms of 
depression, mania, psychosis or anxiety disorders, and denied any 
previous psychiatric history.  His score on a mini-mental status 
examination was within the range of normal limits.  Subsequently, 
after being admitted to the hospital and tested, he was diagnosed 
with bilateral CTS and adjustment disorder with depressed mood.

Given that there is no evidence of in-service CTS or a 
psychiatric disorder or continuity of symptomatology, the 
remaining question is whether there is a relationship between the 
CTS or adjustment disorder with depressed mood diagnosed post 
service and service.

The physician who offered an October 2004 VHA (Veterans Health 
Administration) opinion, after reviewing the claims file, opined 
that the Veteran's "service in the Gulf War may have aggravated 
or precipitated his . . . carpal tunnel and mood disorder."  

The February 1997 VA examiner noted the Veteran's symptoms of 
rash, swelling of the hands, joint pain, intermittent diplopia, 
and headaches, and diagnosed adjustment disorder with depressed 
mood, chronic.  He concluded, "I  feel his prognosis 
psychiatrically is pretty much dependent upon the chronicity of 
his physical disorder and whether a diagnosis will ever be 
made." 

The October 2004 opinion does not provide a basis for the grant 
of service connection for either a psychiatric disorder or CTS, 
because the examiner did not express his opinion with sufficient 
certainty.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an insufficient 
basis for an award of service connection).  

The February 1997 examiner's opinion also does not provide a 
basis for service connection because he did not indicate that the 
Veteran's adjustment disorder was caused or aggravated by a 
service-connected disability, but, rather, stated more generally 
that the Veteran's prognosis was dependent on the progress of his 
physical disorder and whether a diagnosis would ever be made.  

It appears that the examiner was stating that the lack of a 
definitive diagnosis based on his physical symptoms was a cause 
of the Veteran's adjustment disorder.  This opinion does not 
warrant a finding of service connection because the examiner did 
not identify a particular disability and appeared to indicate 
that the cause of the adjustment disorder was also the lack of a 
diagnosis based on these symptoms.  

There is no indication in the opinion that a current disability 
is caused or aggravated by a service-connected disability.  The 
lack of a diagnosis would not be a basis for such a finding and, 
in any event, the subsequent diagnoses of CTS, IBS, and other 
disabilities appear to remove this basis of the examiner's 
opinion.

Thus, the only opinions as to a possible nexus between the 
Veteran's adjustment disorder or CTS and service or a service-
connected disability do not warrant a finding of service 
connection, and the possibility of a new nexus opinion was 
foreclosed by his failure to appear for the scheduled VA 
examination.  Entitlement to compensation therefore cannot be 
established without VA examination or reexamination and the claim 
must be decided based on the evidence of record.  38 C.F.R. § 
3.655(a),(b).

As noted, the evidence of record indicates that there was no 
psychiatric disorder or CTS in service or continuity of 
symptomatology and  there is no valid medical nexus opinion 
linking adjustment disorder or CTS to service.  Moreover, in his 
statements, the Veteran claimed only generally that his current 
symptoms are related to his Persian Gulf War service, and he did 
not specifically argue that his adjustment disorder and CTS were 
related to service separate from his more general claim.  

In addition, while veterans are competent to testify as to some 
medical matters, see Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (Board's categorical statement that "a valid 
medical opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau), the 
diagnosis of a psychiatric disorder and the etiology of carpal 
tunnel syndrome are the types of complex, non-observable medical 
matters as to which lay testimony is not competent.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a mental 
condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  

Consequently, to the extent that the Veteran offered an opinion 
linking his adjustment disorder or CTS to service, such an 
opinion would not be competent.

For the foregoing reasons, the preponderance of the evidence is 
against the claims for service connection for CTS and a 
psychiatric disorder.   The benefit-of-the-doubt doctrine is 
therefore not for application with regard to these appeals, and 
they are denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159; 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With respect to the claim for entitlement to service connection 
for a medically unexplained chronic multisymptom illness, 
including CFS and IBS, the Board is granting in full the benefit 
sought on appeal.  Seri v. Nicholson, 21 Vet. App. 441, 447 
(2007) (the grant of a claim of service connection constitutes an 
award of full benefits sought on an appeal of the denial of a 
service connection claim).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist with regard to this claim, 
such error was harmless and need not be further considered.

With respect to the remaining claims, the unfavorable rating 
decisions that are the basis of this appeal were already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial decision, the RO did not err in not providing such 
notice.  Rather, a veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. 
at 120.

Here, content complying notice and proper VA process included a 
VCAA duty to notify letter sent to the Veteran in April 2001 that 
fully informed him of what evidence was required to substantiate 
service connection claims and of his and VA's respective duties 
for obtaining evidence.  This letter also explained that certain 
conditions were entitled to service connection on a presumptive 
basis in certain circumstances.  

A May 2001 report of contact indicates that the Veteran indicated 
that he understood the evidence VA needed to support his claims, 
the evidence VA would attempt to obtain, the evidence VA already 
had pertaining to the claim, and the evidence he needed to 
furnish in connection with the claims.  

A check mark was placed in the box next to the statement: "I am 
not aware of any source of evidence relevant to the claim other 
than that which the VA will attempt to obtain and/or which has 
already been identified." 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

The Board finds that the RO/AMC complied with the duty to assist, 
for the following reasons.  First, the RO has obtained the 
service treatment records, VA outpatient treatment records, and 
private treatment records identified by the Veteran.  

In addition, the Veteran was afforded the opportunity to testify 
at two hearings during this appeal, once at the RO and once 
before a Veterans Law Judge.  Moreover, VA examinations were 
recently scheduled in connection with the two claims being 
denied, and, as noted, he did not appear for these examinations 
without offering good cause for doing so.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims being denied.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-decided service connection claims were 
thus properly considered on the merits.




ORDER

Entitlement to service connection for a disability manifested by 
a rash, headaches, fever, diarrhea, muscle pain, gastrointestinal 
pain, and upper respiratory complaints (other than emphysema) as 
due to a medically unexplained chronic multisymptom illness, 
including CFS and IBS, is granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.
 
Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


